UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4696



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


PRESTON CORNELIUS EVERETT, a/k/a P,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CR-05-19)


Submitted:   January 11, 2006             Decided:   January 31, 2006


Before WILLIAMS, MOTZ, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David B. Smith, ENGLISH & SMITH, Alexandria, Virginia, for
Appellant. Paul J. McNulty, United States Attorney, John Eisinger,
Assistant United States Attorney, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Preston Cornelius Everett was found guilty of conspiracy

to possess with intent to distribute five kilograms or more of

cocaine (Count 1) and possession of a firearm in furtherance of a

drug trafficking crime (Count 2).           The Government timely filed

notice under 21 U.S.C. § 851 (2000) that it would be seeking an

enhanced sentence in Count 1 because of Everett’s prior Virginia

felony conviction for possession of cocaine.           The court sentenced

Everett to the mandatory minimum sentence of twenty years, based on

his prior Virginia drug felony under 21 U.S.C.A. § 841(b)(1)(A)

(West   2000   &   Supp.   2005)   for   Count   1   and   to   sixty   months

consecutively on Count 2.          On appeal, Everett alleges that his

240-month sentence for Count 1 violated: (1) the Sixth Amendment

under United States v. Booker, 543 U.S. 220 (2005), and (2) his due

process rights.     For the reasons that follow, we affirm.

           Everett’s first claim fails because, as we recently held,

the rule announced in Booker does not apply to statutory mandatory

minimum sentences.     See United States v. Groce, 398 F.3d 679, 682

n.2 (4th Cir. 2005) (noting that judicial determination of how a

gun was used, which determines the mandatory minimum sentence in a

18 U.S.C. § 924(c) violation, is not affected by Booker); see also

Harris v. United States, 536 U.S. 545, 568 (2002).

           Next, Everett argues that his due process rights were

violated because use of his prior felony Virginia drug offense,


                                    - 2 -
which   would     only   have    been   a   misdemeanor    under    federal   law,

significantly enhanced his sentence.             Such due process claims are

analogous to equal protection claims.                See Chapman v. United

States, 500 U.S. 453, 465 (1991); Jones v. United States, 463 U.S.

354,    362,    n.10   (1983).     We    have   rejected   the     argument   that

incorporating state definitions into the federal statutes violates

the Equal Protection Clause. See United States v. Lender, 985 F.2d

151, 156 n.* (4th Cir. 1993).           Thus, this claim fails.

               Accordingly, we affirm.       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                        AFFIRMED




                                        - 3 -